    Case 1:21-cv-03722-RMB-AMD Document 2 Filed 03/10/21 Page 1 of 4 PageID: 7



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

EARNEST KEYS,                           :
                                        :         CIV. NO. 21-3722(RMB-AMD)
                    Plaintiff           :
                                        :
        v.                              :              OPINION
                                        :
FEDERAL BUREAU OF PRISONS,              :
et al.,                                 :
                                        :
                    Defendants          :

BUMB, DISTRICT JUDGE

        Plaintiff Earnest Keys, a prisoner confined in the Federal

Correctional Institution in Fairton, New Jersey (“FCI Fairton”),

filed this self-styled “Emergency Preliminary Injunction, Pursuant

to Fed. R. C. P. Rule 65 and Restraining Orders to Cease and

Desist,” alleging the conditions of confinement in FCI Fairton,

with respect to the spread of COVID 19, and the failure of medical

staff to treat sick inmates violate the Eighth Amendment. (Compl.,

ECF No. 1.) Plaintiff seeks injunctive relief on behalf of all

inmates, but he has not filed a civil rights complaint or an

application to proceed without prepayment of the filing fees under

28 U.S.C. § 1915(a). Plaintiff must file a complaint before the

Court      can   address   a   motion       for    injunctive    relief. 1 In   his


1See e.g. Milhouse v. Fasciana, 721 F. App'x 109, 110 (3d Cir.
2018) (denying preliminary injunction where the plaintiff failed
to show likelihood of success on the merits of claim raised in
    Case 1:21-cv-03722-RMB-AMD Document 2 Filed 03/10/21 Page 2 of 4 PageID: 8



complaint, Plaintiff should describe the personal injuries he

suffered by the alleged constitutional violations. By way of

example, did Plaintiff test positive for COVID-19, what symptoms

did he suffer, who denied his requests for medical treatment and

when? Plaintiff should also be aware that, as a prisoner, he is

required by statute to exhaust administrative remedies that are

available to him prior to bringing suit. 42 U.S.C. § 1997e(a)(1). 2

In addition to filing a complaint, Plaintiff must pay the filing

fee or obtain permission to proceed without prepayment of the

filing fee under 28 U.S.C. § 1915. 28 U.S.C. § 1915(a) provides,

in relevant part,

              (a)(1) Subject to subsection (b), any court of
              the   United    States   may   authorize   the
              commencement   …   of  any   suit   …  without
              prepayment of fees … by a person who submits
              an affidavit that includes a statement of all
              assets such prisoner possesses that the person
              is unable to pay such fees …. Such affidavit
              shall state the nature of the action, defense
              or appeal and affiant's belief that the person
              is entitled to redress.

              (2) A prisoner seeking to bring a civil action
              … without prepayment of fees … in addition to
              filing the affidavit filed under paragraph
              (1), shall submit a certified copy of the


complaint).
2 If a federal prisoner’s administrative remedy request “is
determined to be of an emergency nature which threatens the
inmate's immediate health or welfare, the Warden shall respond not
later than the third calendar day after filing.” 28 C.F.R. §
542.18.
                                 2
    Case 1:21-cv-03722-RMB-AMD Document 2 Filed 03/10/21 Page 3 of 4 PageID: 9



              trust fund account statement (or institutional
              equivalent) for the prisoner for the 6-month
              period immediately preceding the filing of the
              complaint or notice of appeal, obtained from
              the appropriate official of each prison at
              which the prisoner is or was confined.

        The   Court   will   administratively     terminate   this   action. 3

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $402.00 for the filing and

administrative fees and files a prisoner civil rights complaint.

Plaintiff should be aware that, even if granted IFP status, he

must pay the $350.00 filing fee in installments, if available in

his prison trust account, regardless of whether the complaint is

dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b)(1) or

42 U.S.C. § 1997e(c)(1).


An appropriate Order follows.



3U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

              Except as otherwise directed by the Court, the
              Clerk shall not be required to enter any suit,
              file any paper, issue any process or render
              any other service for which a fee is
              prescribed by statute or by the Judicial
              Conference of the United States, nor shall the
              Marshal be required to serve the same or
              perform any service, unless the fee therefor
              is paid in advance. The Clerk shall receive
              any such papers in accordance with L.Civ.R.
              5.1(f).


                                        3
Case 1:21-cv-03722-RMB-AMD Document 2 Filed 03/10/21 Page 4 of 4 PageID: 10




DATE:   March 9, 2021
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     4
